Citation Nr: 1531497	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral knee degenerative joint disease.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2010 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2014, the appeal was remanded for further development of the claim, and it now returns to the Board for appellate review.

In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that a remand is again necessary in this case. In the October 2014 remand, the Board ordered that another opinion as to the etiology of the Veteran's bilateral knee disability should be obtained. An April 2010 VA examiner stated that it is less likely than not that the Veteran's bilateral knee disability is related to his military service. The basis for this opinion was that there were no injuries to the knees in service that would have predisposed him to the degenerative process, and the Veteran had no complaints of knee pain in service or any specific diagnosis or treatment in service. However, the examiner did not address the Veteran's reported bowleggedness and whether his service duties could have aggravated a predisposition for developing a knee disability.  Further, the examiner did not consider the Veteran's assertions that he experienced pain in his knees during and after service, even if he did not seek treatment.  Therefore, the Board found the April 2010 opinion inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the October 2014 remand, the Board ordered that another VA opinion was to be obtained. The Board stated the following: 

In forming the opinion, the examiner must specifically consider and reconcile his/her opinion with the August 2009 and October 2009 opinions, as well as address the Veteran's complaints of having had pain in both knees during and since service. The examiner must then offer an opinion that contemplates this evidence. 

The opinion received in January 2015 was that the "[c]ondition of the bilateral knees as noted on active duty was nonspecific, self-limiting and resolved with no definitive sequeala (sic). Ther[e]fore, bilateral knee DJD [was] less likely than not incurred on actived (sic) duty." The examiner did not address the August 2009 and October 2009 opinions or the Veteran's subjective complaints in any way. Therefore, this opinion is not compliant with the Board's remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Consequently, the appeal is again remanded so that another VA opinion may be obtained.

With regard to the TDIU claim, a rating decision denying the claim was issued in February 2015, and in March 2105, the Veteran filed a notice of disagreement (NOD) with denial of that issue. No statement of the case (SOC) is of record at this time. Therefore, the Board remands the issue so that an SOC may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request another opinion from an appropriate examiner regarding the etiology of the Veteran's knee disabilities.  The report must reflect that review of the claims file occurred, including the medical opinions from August 2009 and October 2009. Once the record has been reviewed, the examiner should respond to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee degenerative joint disease began in service, was caused by service, or is otherwise related to service?

In forming the opinion, the examiner must specifically consider and reconcile his/her opinion with the August 2009 and October 2009 opinions, as well as address the Veteran's complaints of having had pain in both knees during and since service.  The examiner must then offer an opinion that contemplates this evidence. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided. 

If it is determined that an opinion cannot be formed without another clinical examination of the Veteran, such examination must be scheduled. 

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, provide an SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
3.  Issue an SOC in response to the Veteran's March 2015 NOD with respect to the denial of entitlement to TDIU.  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to the issue of entitlement to TDIU issues and any benefit remains denied, the issue should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



